Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.775 Page 1 of 43
                                                                             1



    1                         UNITED STATES DISTRICT COURT

    2                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA

    3
        UNITED STATES OF AMERICA,                )
    4                                            )
              Plaintiff,                         )   No. 18-CR-3071-WQH
    5                                            )
                    v.                           )   April 22, 2019
    6                                            )
                                                 )   2:27 p.m.
    7   GANNON GIGUIERE,                         )
        OLIVER LINDSAY                           )   San Diego, California
    8                                            )
              Defendants.                        )
    9   _________________________________

   10
                             TRANSCRIPT OF MOTION HEARING
   11                    BEFORE THE HONORABLE WILLIAM Q. HAYES
                             UNITED STATES DISTRICT JUDGE
   12
        APPEARANCES:
   13
        For the Plaintiff:          United States Attorney's Office
   14                               By: AARON ARNZEN, ESQ.
                                         ANDREW GALVIN, ESQ.
   15                               880 Front Street, Room 6293
                                    San Diego, California 92101
   16
        For the Defendants:         Greenberg Traurig LLP
   17                               By: JOHN GIBBONS, ESQ.
                                         MICHAEL CEDILLOS, ESQ.
   18                               77 West Wacker Drive, Suite 3100
                                    Chicago, Illinois 60601
   19
                                    Duane Morris LLP
   20                               By: MICHAEL LIPMAN, ESQ.
                                    750 B Street, Suite 2900
   21                               San Diego, California 92101

   22
        Court Reporter:             Melinda S. Setterman, RPR, CRR
   23                               333 West Broadway, Suite 420
                                    San Diego, California 92101
   24                               melinda_setterman@casd.uscourts.gov

   25   Reported by Stenotype, Transcribed by Computer
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.776 Page 2 of 43
                                                                                  2



         1          SAN DIEGO, CALIFORNIA, APRIL 22, 2019, 2:27 P.M.

         2                                 * * * *

         3              (Defendants present.)

         4              THE CLERK:    Number 14 on the calendar, 18-CR-3071,

02:27    5   United States vs Gannon Giguiere and Oliver Lindsay, for motion

         6   hearing.

         7              MR. ARNZEN:    Good afternoon, Your Honor.     Aaron Arnzen

         8   and Andrew Galvin for the United States.

         9              THE COURT:    Good afternoon.

02:27   10              MR. GIBBONS:    Good afternoon, Your Honor.     John

        11   Gibbons on behalf of Gannon Giguiere who is present in court.

        12              MS. CEDILLOS:   Michael Cedillos on behalf of

        13   Mr. Giguiere.

        14              THE COURT:    Good afternoon.

02:27   15              MR. LIPMAN:    Good afternoon.   Michael Lipman on behalf

        16   of Mr. Lindsay who is present in court.

        17              THE COURT:    Let's rearraign the defendants on the

        18   superseding indictment.     I am going to rearraign them.

        19              MR. GIBBONS:    We were arraigned last time we were

02:27   20   here, Your Honor.

        21              THE COURT:    We were, but I don't know if it was

        22   complete, so we're going to rearraign them.

        23              MR. GIBBONS:    Okay.

        24              THE COURT:    Thank you.

02:27   25              THE CLERK:    Mr. Giguiere, is Gannon Giguiere your true
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.777 Page 3 of 43
                                                                                 3



         1   name?

         2             THE DEFENDANT GIGUIERE:     Yes.

         3             THE CLERK:   You are informed that a superseding

         4   indictment has now been filed charging you with conspiracy to

02:28    5   commit security frauds, manipulative trading, securities fraud,

         6   and criminal forfeiture.

         7             Have you received a copy of the superseding

         8   indictment?

         9             THE DEFENDANT GIGUIERE:     Yes.

02:28   10             THE CLERK:   You are further informed that you are

        11   entitled to a trial by jury to be represented by counsel at all

        12   stages of the proceedings before this Court and to have

        13   witnesses summoned to testify on your own behalf.

        14             How do you plead to the charges in the superseding

02:28   15   indictment, guilty or not guilty?

        16             THE DEFENDANT GIGUIERE:     Not guilty.

        17             THE CLERK:   Counsel, do you waive reading of the

        18   superseding indictment?

        19             MR. GIBBONS:    We do.

02:28   20             THE CLERK:   Mr. Lindsay, is Oliver Lindsay your true

        21   name?

        22             THE DEFENDANT LINDSAY:     Yes.

        23             THE CLERK:   You are informed that a superseding

        24   indictment has now been filed charging you with conspiracy to

02:28   25   commit security frauds, manipulative trading, securities fraud,
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.778 Page 4 of 43
                                                                                  4



         1   and criminal forfeiture.

         2             Have you received a copy of the superseding

         3   indictment?

         4             THE DEFENDANT LINDSAY:     Yes.

02:28    5             THE CLERK:    You are further informed that you are

         6   entitled to a trial by jury, to be represented by counsel at

         7   all stages of the proceedings before this Court, and to have

         8   witnesses summoned to testify on your own behalf.

         9             How do you plead to the charges in the superseding

02:29   10   indictment, guilty or not guilty?

        11             THE DEFENDANT LINDSAY:     Not guilty.

        12             THE CLERK:    Counsel, do you waive reading of the

        13   superseding indictment?

        14             MR. LIPMAN:    Yes.

02:29   15             THE COURT:    All right.   Counsel, there are a couple of

        16   issues on -- one is counsel issue for Mr. Giguiere.

        17             A couple questions, I guess, initially, from the

        18   government, do you know whether or not you would -- whether or

        19   not you would call Mr. Lee?

02:29   20             MR. ARNZEN:    We do not know yet, Your Honor.      We think

        21   it is -- we think it is a likelihood that we would.

        22             THE COURT:    Although, as I understand it, is it the

        23   case that the government's theory is that the defendant who

        24   hired Mr. Lee didn't tell him everything, and then they are on

02:29   25   tape discussing that in fact they didn't tell everybody -- they
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.779 Page 5 of 43
                                                                                  5



         1   didn't tell Mr. Lee everything; is that right?

         2             MR. ARNZEN:    That is our theory, Your Honor, that

         3   there was an effort to conceal information from Mr. Lee.

         4             THE COURT:    So even if you did -- whether you call

02:30    5   Mr. Lee or not, in essence, it would be from the defendant's

         6   theoretically -- your theory of the case, from the defendant's

         7   own words, they told Mr. Lee one thing; they left out some

         8   significant facts; and they had some conversation -- two

         9   defendants had some conversation; and one defendant purportedly

02:30   10   said to the other, oh, you didn't tell them that and chuckled,

        11   purportedly.

        12             And your theory is that they intentionally didn't tell

        13   Mr. Lee they left out certain facts because they didn't want

        14   him to know what the true story was; is that right?

02:30   15             MR. ARNZEN:    That is exactly right.     We would argue

        16   the inference that can be drawn from that reflects on

        17   Mr. Giguiere's state of mind.

        18             THE COURT:    Right.   So even if Mr. Lee was called --

        19   so the jury would learn -- I think they would learn in the

02:30   20   recorded call -- or the wire -- they know the name of the firm

        21   based on the recording that you wish to play; is that right?

        22             MR. ARNZEN:    Yes, sir.

        23             THE COURT:    So theoretically if they would learn that,

        24   they would know that Mr. Lee was at the same firm of counsel,

02:31   25   trial counsel, but all they would really know is government's
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.780 Page 6 of 43
                                                                                 6



         1   theory would be that the lawyer expressed an opinion that

         2   everything was okay, but that the defendants -- one of the

         3   defendants by his own admission didn't tell Mr. Lee everything

         4   and the other defendant asked whether or not that was true.

02:31    5               And how -- at that point, even if Mr. Lee was called,

         6   how is that, I guess, a problem at the trial?

         7               MR. ARNZEN:   I think it becomes a problem when it

         8   comes to the cross-examination of Mr. Lee.

         9               THE COURT:    But isn't the cross -- I'm sorry for

02:31   10   interrupting.    Wouldn't the cross be that you -- the cross be,

        11   what, that he -- he told you certain things and he didn't tell

        12   you other things; right?

        13               MR. ARNZEN:   I think so.   I think maybe the

        14   cross-examination could explore the extent to which Mr. Lee

02:32   15   asked the right questions.

        16               THE COURT:    Although, at some point, though, isn't

        17   that potentially attorney/client as to what was asked and what

        18   was said?    I understand the waiver argument, but -- I mean -- I

        19   don't really understand why you have to go there, because your

02:32   20   whole theory, as I understand it, your theory is that the

        21   defendant's didn't tell them the whole story; they only told

        22   him the part that they wanted him to hear; and the other part,

        23   the part that makes it criminal, he didn't tell; and so the --

        24   really the focus is he didn't tell them things, not really what

02:32   25   Mr. Lee asked him; right?
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.781 Page 7 of 43
                                                                                  7



         1             MR. ARNZEN:    Yeah.   I think the government would seek

         2   to establish what the communication actually was.        We can

         3   address the privilege issue in a second.

         4             THE COURT:    All right.

02:32    5             MR. ARNZEN:    But what the communication actually was,

         6   what we have now is a recording that Mr. Forster was involved

         7   with.   He captured the recording.

         8             THE COURT:    Right.

         9             MR. ARNZEN:    It is exceptionally clear that

02:33   10   Mr. Forster will come under vigorous attack throughout the

        11   trial, not only his credibility while on the stand but also any

        12   tapes that he made, what his motivations in making the tapes

        13   were, and how he was sneaky or tricky during the process of

        14   making those tapes.

02:33   15             So to corroborate evidence that comes from

        16   Mr. Forster's own mouth or the tapes that he made, the

        17   government would seek to put on Mr. Lee in corroboration of

        18   that as well.

        19             THE COURT:    All right.    Counsel, do you wish to be

02:33   20   heard with respect to Mr. Lee?       Who speaks for the defense?

        21   Okay.

        22             MS. CEDILLOS:    I am.   Michael Cedillos, Judge.

        23             THE COURT:    Okay.    Ms. Cedillos.

        24             MS. CEDILLOS:    Would your Court like me to address the

02:33   25   colloquy that we've been having here first?
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.782 Page 8 of 43
                                                                                    8



         1             THE COURT:   What is your position -- obviously the

         2   jury -- under the -- your analysis, the jury is going to learn

         3   -- will know that Mr. Lee and trial counsel are from the same

         4   firm.

02:33    5             MS. CEDILLOS:    Well, under our analysis, Judge, the

         6   tape shouldn't come in at all and it shouldn't be allowed to

         7   come in at all.    That is the waiver issue that I think

         8   Mr. Arnzen wanted to table, and I don't know that Your Honor

         9   wants to get there first.

02:34   10             But where we are, this is a motion for inquiry; right?

        11   It is a motion for inquiry for whether there is a conflict.           As

        12   far as we're concerned, there is no conflict; right?

        13             I talked to Mr. Giguiere.     I have talked to the people

        14   at ESSI, and I talked with other attorneys at GT and I as the

02:34   15   person with the license who has pro hac'd in the other

        16   attorneys in the case, I determined there is no conflict.

        17             As we put in the papers, if there were a conflict, we

        18   would take appropriate steps then.      It seems to me that the

        19   government is simply trying to disqualify GT.

02:34   20             THE COURT:   I don't see it that way yet, and so -- I

        21   am really just focused on Lee.      Address the comments with

        22   respect to Lee.    Why isn't there a concern that Lee -- if he is

        23   called to testify and the jury learns that he is from the same

        24   firm as defense counsel, why that wouldn't be an issue?         You

02:34   25   would be -- in essence, you would have one lawyer
    Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.783 Page 9 of 43
                                                                                 9



         1   cross-examining of a lawyer of the same firm.

         2              MS. CEDILLOS:   Well, Judge, again, we contend that it

         3   shouldn't come in at all, but if it were --

         4              THE COURT:   That Mr. Lee shouldn't be permitted to

02:35    5   testify?

         6              MS. CEDILLOS:   Yes, Judge, that it is not necessary,

         7   one, because of the privilege issue, which again we can deal

         8   with later, but also we agreed to stipulate that the gist of

         9   the conversation, if it were allowed to come in, is that which

02:35   10   is on the tape which they could still argue, hey, there are

        11   things he didn't say; right?

        12              We don't need to bring in Mr. Lee for that purpose.

        13   But if it were allowed in, we would bring in conflicts counsel.

        14   But it really strikes us, Your Honor, as generating a conflict

02:35   15   that does not exist.

        16              To the extent they are now throwing out this idea

        17   which was not in their papers that somehow the existence of

        18   this tape will bolster Mr. Forster's credibility with respect

        19   to his phone calls, they have got oodles of other tapes that

02:35   20   they can use with respect to things.      This is not -- it seems

        21   to me, Judge, that this is a fishing expedition where they are

        22   genuinely trying to create a conflict that does not exist.

        23              The conversation with Mr. Lee was post-hac; right?

        24   This was about certain conduct that was all over by the time

02:35   25   this conversation happened.     There can be no advice of counsel
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.784 Page 10 of 43
                                                                                 10



         1   defense, which is the first place that they kept going, and now

         2   they just want to use some tenuous argument basically, well, he

         3   lawyered up and so he must be guilty or that is consciousness

         4   of guilt; oh, well, he didn't say these various things, he must

02:36    5   have consciousness of guilt.

         6            Well, in the context of the advice that he was

         7   receiving, again, I am not sure how much I can really say on

         8   the record in front of everybody here, Judge, without waiving

         9   privilege because we're in a very unique position having to

02:36   10   discuss whether or not substantive discussions have been waived

        11   by reference to substantive discussions; right?

        12            Judge, you can appreciate sort of the pickle that the

        13   government has put us in here with the surreptitiously phone

        14   call with people they have alleged are conspirators and now

02:36   15   they are trying to say that the privilege has been waived and,

        16   therefore, Mr. Lee can be brought in, which does all circle

        17   back all the waiver issue as well.

        18            THE COURT:    Well, I guess to get back to the original

        19   question, then, is it your view though, if it comes to the

02:36   20   point that Mr. Lee is called to testify that your -- that trial

        21   counsel can cross-examine Mr. Lee even though he is a member of

        22   the same firm?   Is that your bottom line legal position?

        23            MS. CEDILLOS:    No, Judge, as we put in our papers and

        24   the premotion correspondence to the Court, we have already said

02:37   25   that we would obtain conflicts counsel for that purpose if it
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.785 Page 11 of 43
                                                                                 11



         1   were to come to pass.

         2              THE COURT:   And so how -- explain to me the mechanics

         3   of how it would work.      Somebody else would come in to

         4   cross-examine Mr. Lee?

02:37    5              MS. CEDILLOS:    Yes, Judge.   That person would be

         6   present for that purpose.

         7              THE COURT:   For the whole trial or just to

         8   cross-examine Mr. Lee?

         9              MS. CEDILLOS:    Whatever makes the Court more

02:37   10   comfortable.

        11              THE COURT:   It is not really what would make me

        12   comfortable.   What would your proposal be that -- so it is your

        13   view that it is a problem for somebody from your firm to

        14   cross-examine Mr. Lee -- for lawyers from the same firm to

02:37   15   cross-examine one another?

        16              MS. CEDILLOS:    The conflicts counsel for this purpose

        17   would be limited to Mr. Lee.     We understand the -- we

        18   understand that the concern is that somehow, you know,

        19   attorneys who are from the same firm should not be representing

02:38   20   as well.   Like, I get that, Judge, right, but there is numerous

        21   reasons why it should be out, but the solution really is

        22   conflict counsel, have another counsel deal with that.

        23              The concern is supposedly reputation concerns and

        24   those kind of things.      That can be dealt with by having

02:38   25   conflict counsel.   It can also be dealt with by having another
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.786 Page 12 of 43
                                                                                    12



         1   attorney step in, or frankly, we can talk about, if it gets

         2   there, because we think that the tapes shouldn't come in or

         3   testimony, but if we needed to, we could talk about dealing

         4   with the name of the firm issue.

02:38    5            THE COURT:    Well, let's put that aside -- that issue

         6   aside now.   Let's go to the ESSI officers and directors.           Does

         7   your firm represent ESSI, the officers and directors?

         8            MS. CEDILLOS:    Certain of them, yes.

         9            THE COURT:    So how many of them?

02:38   10            MS. CEDILLOS:    Numerically, I think it is two or

        11   three, Judge.   I'm sorry I am not recalling.

        12            THE COURT:    Are they officers or directors?

        13            MS. CEDILLOS:    Some of them are both, I think.

        14            THE COURT:    Do you represent the company?

02:39   15            MS. CEDILLOS:    The firm does, yes.

        16            THE COURT:    So the firm represents the company,

        17   probably an officer -- at least one officer and one director

        18   theoretically; is that right?

        19            MS. CEDILLOS:    I think that is a fair assessment,

02:39   20   Judge.

        21            THE COURT:    From the government, who -- when you talk

        22   about that you might call them, is it the government's -- like,

        23   under what theory is it -- the sense that ESSI officers and

        24   directors, do they -- were they engaged in under the

02:39   25   government's theory criminal conduct or what would they be
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.787 Page 13 of 43
                                                                                 13



         1   called for?

         2               MR. ARNZEN:   They would be called as fact witnesses,

         3   Your Honor.    So ESSI went through a change in business focus.

         4   It totally changed what it was doing and enhanced what it was

02:39    5   doing.   And the question is who was involved with that and in

         6   what way?

         7               It is our theory that Mr. Giguiere was heavily

         8   involved with that in the context of a pump-and-dump scheme,

         9   and so if the defendants come in -- I'm sorry -- if the ESSI

02:40   10   officers and directors come in, they can tell us how much of

        11   that process they were involved with, vis-à-vis how much of the

        12   process Mr. Giguiere was involved with.

        13               THE COURT:    Well, it would be helpful if the

        14   government could -- you are not required necessarily to call

02:40   15   the people, but to the extent you say that, you know, the ESSI

        16   officers/directors could be witnesses, I mean, it is hard for

        17   me to know whether that is an issue or not.       A lot of it would

        18   depend on what they had to say.

        19               If somebody just comes in authenticating some

02:40   20   documents, maybe it is not an issue, but depending on what you

        21   think they might say, that could be a problem.

        22               MR. ARNZEN:   Understood.   I would answer the question

        23   more clearly, Your Honor, by an example.      We have recently

        24   talked to management of KVMD, the other company that was

02:41   25   manipulated here.    We were going to reach out to the ESSI
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.788 Page 14 of 43
                                                                                 14



         1   officers and directors to speak with them as well, but we

         2   didn't -- I mean, do we go through Greenberg Traurig for that?

         3            So we were going to wait for this process to develop.

         4   If I knew nothing else about the case, I would still say it is

02:41    5   a likelihood -- it is more than 50 percent that we would

         6   attempt to put them on the stand.

         7            THE COURT:    Is it the case that you haven't talked to

         8   them yet, so you don't know what they are going to say?

         9            MR. ARNZEN:    That is exactly right.     They were

02:41   10   approached July 5th, 2018, when the arrest took place, but they

        11   declined to make any substantive statements to law enforcement.

        12            THE COURT:    So do you have a sense that they have

        13   engaged in improper conduct or not?      You just don't know at

        14   this point.

02:41   15            MR. ARNZEN:    We don't know, and I don't think it is

        16   really central to the question about whether we put them on the

        17   stand, whether we put them on the stand either way.

        18            THE COURT:    That seems to me to be a big -- that is a

        19   bigger concern at this point is the ESSI people because, you

02:42   20   know, I understand Lee -- not to say that is not an issue.

        21            But it seems that it could be a significant problem if

        22   the government is calling, you know, former employees or

        23   officers and directors of ESSI and they are represented by the

        24   same lawyers that are represented by trial counsel.

02:42   25            I am not quite sure -- what the how -- the
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.789 Page 15 of 43
                                                                                   15



         1   cross-examination is going to go.      In fact, you would have

         2   information from ESSI as a result of -- as a result of

         3   representing them.       That seems to me to be a more

         4   significant -- well, a significant issue.

02:42    5               MS. CEDILLOS:    Judge, if I may?

         6               THE COURT:    Sure.

         7               MS. CEDILLOS:    None of the officers and directors of

         8   ESSI are criminal defendants in this case.        In the civil

         9   litigation, we represent them.      In the civil litigation, the

02:42   10   defenses are basically the same; right?         I mean, we -- this --

        11   there is no -- how to put it; right?      The fact pattern is all

        12   the same.    The government wants to argue what it wants to argue

        13   out of the fact pattern.

        14               The civil litigants in ESSI want to argue what they

02:43   15   want to argue out of that fact pattern.         The truth is there is

        16   one set of facts here, so all of the defenses are the same.

        17   Again, we talked to all these people, and we determined there

        18   are no conflict.    The interests are aligned.

        19               In event that there were to be a conflict, we did in

02:43   20   fact take precautions and put in the joint representation

        21   agreement, but we're not aware of any actual conflict.        There

        22   is no scenario that we're aware of that which we would need to

        23   tear apart an ESSI witness that the government decides to call.

        24   Frankly, we expect their testimony to be favorable to Mr.

02:43   25   Giguiere.
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.790 Page 16 of 43
                                                                                 16



         1             THE COURT:   Well, I don't have -- I don't know what

         2   the potential ESSI witnesses are going to say obviously because

         3   the government's position is we don't really know but we think

         4   we'll call them, and your position is that you think they may

02:44    5   help but that they are going to be -- they very well may be

         6   witnesses, and so is your position -- your position is that the

         7   government can call the witnesses, the officers and directors,

         8   and you represent -- you continue to represent them as officers

         9   and directors and the defendant?

02:44   10             MS. CEDILLOS:   Yes, Judge.

        11             THE COURT:   Do you agree that there is certainly a

        12   possible conflict?

        13             MS. CEDILLOS:   No, Judge.    That is -- that is the

        14   point of our response.    We don't agree that there is a possible

02:44   15   conflict on the basis of the understanding and the information

        16   that we have, and we just -- we don't see that.

        17             If -- theoretically under a completely different set

        18   of facts or circumstances, I suppose; right?       But the cases

        19   that we're talking about where these kinds of conflicts exist

02:44   20   are situations where an attorney needs to go against his own

        21   client.   We don't see that.    That is not this scenario.

        22             THE COURT:   Well, the cases all hold that -- in your

        23   view does the Court have to wait until there is an actual

        24   conflict before it did anything?

02:45   25             MS. CEDILLOS:   I suppose it depends what you mean by
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.791 Page 17 of 43
                                                                                      17



         1   "did anything."   We're certainly doing something now, Judge;

         2   right?    There is --

         3              THE COURT:   Disqualify counsel -- do you think that

         4   the Court is required to wait as a matter of law until there is

02:45    5   an actual conflict before counsel could be disqualified?            Is

         6   that your legal position?

         7              MS. CEDILLOS:   Given Mr. Giguiere's Sixth Amendment

         8   right, yes, Judge.

         9              THE COURT:   I disagree.   I don't think that is the

02:45   10   law.   Do you think that is what Wheat says?

        11              MS. CEDILLOS:   Yes, Judge, the -- that case was a dual

        12   representation case; right?     What we're concerned about in this

        13   case, they are -- it is an apples to oranges comparison.            I

        14   understand why the Court is concerned.

02:45   15              It would be potentially a different scenario if the

        16   ESSI people were already in this case.      Now, I will say I am

        17   aware this happens a lot actually, where one law firm

        18   represents officers and directors and a company in a criminal

        19   matter.   It does happen, Judge, but that is not the same

02:45   20   scenario here.

        21              Mr. Giguiere has a Sixth Amendment in this case to

        22   counsel of his choosing.    The government has not demonstrated

        23   that there has been any actual conflict.      We're here for a

        24   motion to inquiry to determine --

02:46   25              THE COURT:   I agree there is no actual conflict yet.
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.792 Page 18 of 43
                                                                                 18



         1   I agree with that.

         2              MS. CEDILLOS:   Thank you, Judge.

         3              THE COURT:   But is it your point that the Court has to

         4   wait until there is an actual conflict before it can disqualify

02:46    5   counsel?   Is that your legal position?

         6              MS. CEDILLOS:   Certainly the government has not moved

         7   to disqualify us, Judge.    They did only file the motion for

         8   inquiry, so if the Court is inclined to inquire, we would --

         9   that is what is before the Court at this time.

02:46   10              But certainly, you know, to proceed to disqualifying

        11   us on a basis of a conflict that doesn't exist, I -- you are

        12   looking at me, and maybe I am not understanding the inquiry --

        13   but I don't think we need to be talking about disqualifying us

        14   at this time.

02:46   15              THE COURT:   Well, I asked you a question whether or

        16   not the Court has to wait.     As I understand your argument is

        17   that right now there is no actual conflict and that everything

        18   will work out; and so with Lee, we'll resolve that; and maybe

        19   we can agree on some language of the firm; maybe he doesn't

02:47   20   have to testify, so that will be okay; don't worry about Lee;

        21   Lee is fine; and with respect to the other witnesses, we

        22   represent them too; and at the end of the day we think -- we

        23   think that is going to be fine too because we think at the end

        24   of the day they are probably going to say stuff that helps us

02:47   25   not hurt us; so we can represent some witnesses in the case and
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.793 Page 19 of 43
                                                                                  19



         1   we can represent the defendant.

         2             And my question is -- I don't know what the ESSI

         3   people are going to say.    I don't know if the government does

         4   either.   And I don't know what Lee is going to say.       Although I

02:47    5   am not concerned about Lee as I am with the ESSI people, but I

         6   understand sort of the tenor of your remarks to be, don't worry

         7   about it, everything is going to be fine, and just -- it will

         8   all come out in the trial, and so we've got it covered, and

         9   there is no actual conflict now, and so everything will be

02:48   10   good.

        11             And my concern is -- I guess two things.       One, I asked

        12   do I have to wait until there is an actual conflict before the

        13   Court can take action?    And that would be disqualify.      And I

        14   understood your first answer to be, yes; is that right?

02:48   15             MS. CEDILLOS:    I think that would be the appropriate

        16   course of action, Judge.

        17             THE COURT:   And I don't think that I have to wait

        18   until there is an actual conflict.

        19             But putting that aside, I don't know that I am

02:48   20   comfortable at this point just sort of waiting to see that

        21   everything will work out fine because if we get to the trial --

        22   if we're in the trial and now the government calls the ESSI

        23   people and they -- you know, they say things that are different

        24   than what you think or maybe they are inconsistent with what

02:48   25   you think, and the issue then -- then it becomes there is more
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.794 Page 20 of 43
                                                                                  20



         1   of an apparent conflict or maybe an actual conflict, and at

         2   that point it is almost too late because something should have

         3   been done in advance.

         4            And so I understand your position is, well, geez,

02:49    5   don't go to disqualifying; the government is not asking you to

         6   do that yet; that is a little premature.      On the other hand I

         7   see you saying wait; everything is going to be fine; wait until

         8   the end; wait until the trial.     And I am not really comfortable

         9   doing that yet either.

02:49   10            MS. CEDILLOS:    We have -- Judge, just to be clear, we

        11   have taken an intermediate step in that everybody -- Mr.

        12   Giguiere and the directors and officers of ESSI that we

        13   represent have all entered into joint representation agreement

        14   in the event there were to be such a problem.       We put that in

02:49   15   our papers, and we put that in our premotion correspondence

        16   with the government as well.

        17            So that intermediate step has been addressed.         I just

        18   wanted to make sure that was clear.

        19            THE COURT:     I understand.   Has there been a discussion

02:49   20   with respect to waivers with respect to Mr. Lee and the other

        21   individuals and the ESSI people, and have they gotten

        22   independent counsel with respect to the waivers?

        23            MS. CEDILLOS:    The -- the advice with Mr. Lee relates

        24   to KVMD not to ESSI.

02:49   25            THE COURT:     I understand.
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.795 Page 21 of 43
                                                                                  21



         1            MS. CEDILLOS:    I'm sorry.    I didn't follow.    Try me

         2   again.

         3            THE COURT:    There are two issues, issues with respect

         4   to Mr. Lee and issues with respect to ESSI officers and

02:50    5   directors; is that right?

         6            MS. CEDILLOS:    Yes.

         7            THE COURT:    And so has there been any discussion

         8   about -- I understand you are saying that you don't think there

         9   is an actual conflict -- and I don't think that anybody is

02:50   10   saying there is an actual conflict yet, and maybe there never

        11   will be -- but there is no actual conflict; and to the extent

        12   that there is a conflict, your client is prepared to waive it;

        13   is that right?

        14            MS. CEDILLOS:    Yes, Judge.    That is the -- the

02:50   15   affidavit that Mr. Giguiere attached to our response papers --

        16   I don't know if you saw it; it is brief -- but it basically

        17   says, I am aware of what the government says they think is a

        18   potential problem; I am aware that my counsel doesn't think

        19   there is a problem; and to the extent that there is a problem,

02:50   20   I waive that.

        21            And I would remind Your Honor that Mr. Giguiere was

        22   represented by different counsel originally at the time that we

        23   were decided to be brought on, so he did have the benefit of

        24   counsel there, too.

02:50   25            THE COURT:    When he made the waiver?
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.796 Page 22 of 43
                                                                                   22



         1             MS. CEDILLOS:   Which waiver, the joint representation

         2   agreement with respect to ESSI?

         3             THE COURT:   The waiver that you are referring to that

         4   he is waiving any potential conflicts.

02:51    5             MS. CEDILLOS:   That was, I believe, done through the

         6   joint representation agreement.     I don't know the exact date on

         7   which that was signed.    I don't know if Brown Rudnick was still

         8   technically on the docket in this case.      I'm sorry.

         9             MR. GIBBONS:    Your Honor, if I can just add a couple

02:51   10   things that I am familiar with.     So the government --

        11             THE COURT:   Use the microphone.     Thank you.

        12             MR. GIBBONS:    The government candidly has admitted

        13   they haven't interviewed the ESSI officers and directors.           The

        14   case has been around for 18 months.      That is a choice they

02:51   15   made.   We have interviewed them.    Some of them have their own

        16   independent counsel.

        17             What we're representing to the Court, as officers of

        18   the court, is based on what we've been told, we don't see an

        19   ethical conflict developing because we know what they are going

02:51   20   to say.

        21             The government hasn't yet interviewed them.       That is

        22   their choice, but to come here now and posit we might call them

        23   as witnesses in the case despite the fact we don't know what

        24   they are going to say and then gets the Court to start to

02:52   25   inquire on our side what they are going to say because we've
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.797 Page 23 of 43
                                                                                 23



         1   done our homework strikes me a little bit of getting out in

         2   front on an issue that -- we have our own ethical

         3   responsibilities.

         4            If we were to see that conflict as you posited, an

02:52    5   officer or director saying something different, something that

         6   is not favorable to the interest of Mr. Giguiere, we would have

         7   to do something, and that something would be you've got to go

         8   get your own independent counsel.

         9            Some of them have their own independent counsel, and I

02:52   10   am suggesting that when the government gets around to

        11   interviewing them, those counsel will appear.

        12            THE COURT:    I think they said that they haven't --

        13   they haven't interviewed them because -- I understood their

        14   comments to be they haven't interviewed them because you

02:52   15   represent them and they haven't been given permission.

        16            Whether or not you give permission is not at issue

        17   here.

        18            MR. GIBBONS:    Right.

        19            THE COURT:    I take the government's comments to be --

02:53   20   the government has an ethical obligation to advise the Court if

        21   they think there is an ethical issue before the Court, and so

        22   that is what I interpret theirs to be.      I understand your

        23   position is that you -- that you think that -- or you may think

        24   that they are trying to get you disqualified or they don't want

02:53   25   you to be in the case.
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.798 Page 24 of 43
                                                                                  24



         1               I don't interpret it to be that way.    You are free to

         2   take it the way you see it.      I think they have an obligation to

         3   tell me if they think they have a conflict, and they have to

         4   tell me as soon as they learn of it or at least they should.         I

02:53    5   think it is legitimate issue to inquire about.

         6               As I have indicated, we have talked about Lee, and now

         7   the ESSI people -- do you know how many people you represent

         8   from ESSI?

         9               MR. GIBBONS:    I think we have taken the position in

02:53   10   the civil case that represent all the officers and directors

        11   until somebody says there is a conflict.      You just can't

        12   theorize a conflict.       If there is somebody in that civil case

        13   that says, hey, these all -- all these officers and directors

        14   need independent counsel, we'll deal with that.

02:54   15               I mean, as much as the government has ethical

        16   responsibilities to bring things to the Court, so do defense

        17   lawyers.

        18               THE COURT:   I agree.   And so you represent all the

        19   officers and directors from ESSI, and your position is that

02:54   20   based on what you know today, you don't think there is a

        21   conflict representing all the ESSI officers and directors, and

        22   your client in the criminal case; is that right?

        23               MR. GIBBONS:    Correct.

        24               THE COURT:   And this is based on your investigation up

02:54   25   to today.
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.799 Page 25 of 43
                                                                                  25



         1              MR. GIBBONS:   Correct.

         2              THE COURT:    All right.   Anything from the government?

         3              MR. ARNZEN:    Only this, Your Honor, we do not intend

         4   to get rid of competent counsel.

02:54    5              THE COURT:    Right.

         6              MR. ARNZEN:    They have been zealous and professional

         7   and civil and courteous throughout.

         8              THE COURT:    All right.

         9              MR. ARNZEN:    I would point out, though, and I think

02:54   10   this is what Your Honor is referring to, in Wheat itself, a US

        11   Supreme Court case, it makes clear that Nathan conflicts can

        12   give rise to inquiries such as this.      It is natural to try to

        13   inquire about a conflict before they tee up because they may

        14   tee up at trial, and no one wants that to happen.

02:55   15              THE COURT:    All right.   Well, at this point then, is

        16   the government -- what specifically does the government -- does

        17   the government have any additional requests or inquiry that it

        18   wants me to make?

        19              Why don't we do this, I'll give the government the

02:55   20   opportunity to respond in writing.      Is there anything else that

        21   you want me to -- you heard what the defense has had to say,

        22   and so is there any additional action at this point that you

        23   want me to take?    So I'll give you -- why don't you take a

        24   week, and you can file whatever additional inquiry you want me

02:55   25   to take.
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.800 Page 26 of 43
                                                                                 26



         1            MR. ARNZEN:    Thank you, Your Honor.

         2            THE COURT:    And we'll just take it step by step, but I

         3   understand your position is that you represent all the officers

         4   and directors.   Based on all the information that you have now,

02:55    5   you believe there is no conflict between the ESSI officers and

         6   directors and your current client; is that right?

         7            MR. GIBBONS:     That's correct.

         8            THE COURT:    And with respect to Mr. Lee, we can see

         9   how that, I guess, unfolds as we get closer.       I mean, certainly

02:56   10   from the government, I don't -- at this point, I understand you

        11   had an obligation to bring it to my attention, but do you

        12   see -- I guess I don't really see yet a problem.

        13            Even if Mr. Lee is called to testify and he says he

        14   works for the same firm as trial counsel, and Mr. Lee says, you

02:56   15   know, I got these calls, I gave this advice, and you have the

        16   tapes that say he wasn't told everything, isn't the only -- the

        17   real relevance of his testimony that he wasn't told everything?

        18   Is there anything else?

        19            MR. ARNZEN:    Or in the alternative he could testify to

02:56   20   the contrary that he was told something, we would admit that or

        21   seek to as an admission to Mr. Giguiere, assuming that the

        22   recordings are correct and Mr. Lee says I wasn't told

        23   something, basically it is to corroborate Mr. Forster, his

        24   testimony, and the tapes that he made.

02:56   25            THE COURT:    So even if you did -- so if you wanted to
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.801 Page 27 of 43
                                                                                 27



         1   call Mr. Lee for that purpose, is there a real conflict with

         2   Mr. Lee testifying?     And if he says -- testifies consistently

         3   with what you said that you think he would say, is there any --

         4   I mean, what is the conflict there?      Other than when you get

02:57    5   past the fact that the jury would learn this gentleman,

         6   Mr. Lee, is at the same firm from, you know, the counsel that

         7   they've heard through -- heard from throughout the case.

         8             MR. ARNZEN:    Just looking at it through the lens of

         9   separate appellate counsel or 2255 counsel, I think an argument

02:57   10   may be made that the cross-examination of Mr. Lee should have

        11   included something that it did not.      And even if it is

        12   something that they get separate counsel to do for purposes of

        13   testimony, then they have to address Mr. Lee in the rest of

        14   their case.   It has to be part of the opening and the closing.

02:57   15             And I think that Greenberg Traurig intends to do that,

        16   and if I am appellate counsel -- separate appellate counsel, I

        17   would argue that there would have -- should have and would have

        18   been a point to argue more vigorously and have a different

        19   tact.   So we're really in a protective stance.

02:58   20             THE COURT:    All right.   But if Mr. Lee is called to

        21   testify, then your position is that conflict counsel would come

        22   in to cross-examine Mr. Lee; is that right?

        23             MR. GIBBONS:    Yes, Your Honor.

        24             THE COURT:    All right.   If the government wants me to

02:58   25   take any additional inquiry, then -- after this conversation,
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.802 Page 28 of 43
                                                                                 28



         1   then you can file something in a week and let me know.

         2            And obviously, counsel, if anything changes during the

         3   representation, you'll have an obligation -- if the government

         4   learns anything else that is in addition to what they filed,

02:58    5   they have an obligation to tell me.

         6            And same thing for defense counsel.       You are well

         7   aware if anything changes, you have an obligation to let me

         8   know as soon as you learn of the information that changes the

         9   representations that have already been made.

02:58   10            MS. CEDILLOS:    Of course, Your Honor.

        11            THE COURT:    All right.    Now, let's go to the

        12   discovery, and I've read, you know, the papers, and I am not

        13   sure that there -- I am hesitant to say this -- but I am not

        14   sure that I can tell exactly what the dispute is over.

02:59   15            Is it the case that the government's position is that,

        16   look, all of the -- all of the information that we have that

        17   has been requested by defense counsel, to the extent that we

        18   have the information, the information is in the US Attorney's

        19   Office, it is in with the San Diego FBI, information that we

02:59   20   were directly aware of, we have requested -- from those offices

        21   that we're aware that they would have information, we've

        22   requested it and we've given what we have, is that right, with

        23   the exception of the Cleveland matter?

        24            MR. ARNZEN:    If I may clarify?     We've requested it.

03:00   25   We, the US Attorney's Office, have requested it from FBI San
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.803 Page 29 of 43
                                                                                   29



         1   Diego.

         2               THE COURT:    All right.

         3               MR. ARNZEN:    Yes, sir.   That is the case.

         4               THE COURT:    All right.   I guess, counsel, who speaks

03:00    5   on this discovery issue?

         6               MR. GIBBONS:   I will, Your Honor.

         7               THE COURT:    All right.   What specifically is it that

         8   you are -- that you are requesting?

         9               MR. GIBBONS:   Yes.

03:00   10               THE COURT:    I don't --

        11               MR. GIBBONS:   So obviously the words matter a lot

        12   here.    And if I understand the Court's questions and the

        13   government's responses, "requested from those offices" was the

        14   question posited.    What I think the answer is is what current

03:00   15   counsel has done is just simply ask their current team here in

        16   San Diego -- they -- they know about other investigative files

        17   in other locations.

        18               And I think by their answer, they are telling the

        19   Court they have not gone to those other locations to ask them

03:00   20   for those files.    This is not a situation we're asking them to,

        21   you know, query 96 other US Attorney's Offices or FBI offices.

        22   They know exactly the offices that investigated these specific

        23   examples.

        24               And we covered this in the last time we were here, and

03:01   25   the Court said something to the effect of, you know, if the FBI
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.804 Page 30 of 43
                                                                                  30



         1   knows of three other matters in other places, the government

         2   might have an obligation to go and get that and disclose that.

         3            THE COURT:     Right.   And --

         4            MR. GIBBONS:     That is exactly where we are at now.

03:01    5            THE COURT:     Excuse me for interrupting.     Why I said

         6   the reason I said "might" was because I wasn't making a legal

         7   ruling, and, you know -- so certainly -- you know, I think we

         8   all understand that it is the government's obligation that they

         9   have to -- they can't necessarily just rely on what is in San

03:01   10   Diego, and, you know, certainly the Bryan case, which I spoke

        11   about the last time, I think makes it clear, but the Bryan case

        12   also makes clear, my recollection, they don't have to go out

        13   and scour every office.

        14            So as I understand the position of the government is

03:02   15   that they are saying, look, we've given everything that we have

        16   that we're aware of that emanates from San Diego, San Diego

        17   FBI, that they are aware of the one particular case, the

        18   Cleveland case.   I think they -- they state that they -- they

        19   made inquiry sometime ago with respect to the Cleveland office,

03:02   20   and they've asked for information with respect to Forster.

        21            Is there anything -- is the Cleveland case the only

        22   case that the government has any inclination, if they do, that

        23   there might be other things out there that relate to Forster

        24   that they don't have?    Is that the only one?

03:03   25            MR. ARNZEN:    So the only -- so the Cleveland case is a
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.805 Page 31 of 43
                                                                                   31



         1   case where we know there are FBI and US Attorney office files

         2   in another place.   We also know that with respect to one more

         3   ticker.   We just learned of this, Your Honor, a ticker for

         4   letters SCIO.

03:03    5             THE COURT:    Because there is a number of those -- and

         6   you don't know if any cases were opened on those; is that

         7   right?

         8             MR. ARNZEN:    Absolutely.

         9             THE COURT:    Now it is your understanding that there

03:03   10   was one opened with SCIO?

        11             MR. ARNZEN:    Yes, Your Honor.

        12             THE COURT:    And so is it the case then that you know

        13   there was something opened with respect to SCIO; is that right?

        14             MR. ARNZEN:    Yes, in another district.

03:03   15             THE COURT:    So you now learned of that.

        16             MR. ARNZEN:    Minnesota, yes.

        17             THE COURT:    So do you intend to make inquiry?

        18             MR. ARNZEN:    We can make inquiry.    It is the same

        19   situation as Cleveland, Your Honor.      We happen to have some

03:04   20   stuff that we gathered for our purposes a year ago.        Of course,

        21   if the Court orders us to go out to Minnesota and ask them what

        22   they have on Forster, we can do it.      That would fall under the

        23   same category as Cleveland which is a huge file.        It went all

        24   the way through trial.    Some of that we think may involve

03:04   25   Mr. Forster.    We have only bits and pieces that we collected
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.806 Page 32 of 43
                                                                                 32



         1   months and months ago.

         2            THE COURT:    All right.    Well, it would seem to the

         3   extent that there may be something in Cleveland with Forster

         4   and there may be somebody in Minnesota with Forster, that it

03:04    5   would seem -- is the government's view that you would have no

         6   obligation to acquire that?

         7            MR. ARNZEN:     To request that from Cleveland and

         8   Minnesota respectively?

         9            THE COURT:    Yes.

03:04   10            MR. ARNZEN:     That is our position.

        11            THE COURT:    Well, I -- what I'll do is give you an

        12   opportunity to brief that, because now -- if your position is,

        13   look, we think there may be some things in Cleveland that deal

        14   with a cooperator, and we think there may be some things in

03:05   15   Minnesota that deal with a cooperator, but we don't think that

        16   we have a legal obligation to go ask or to go get it, then I'll

        17   give you an opportunity to brief that, and, you know, I can get

        18   some case authority on it.

        19            So you can tell me why you don't think you have an

03:05   20   obligation, and I will give the defense an opportunity to weigh

        21   in as to why you do, and I can make a legal ruling.

        22            MR. ARNZEN:     I am embarrassed that this is our best

        23   effort that we have on paper to brief exactly that issue, Your

        24   Honor.

03:05   25            THE COURT:    Well --
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.807 Page 33 of 43
                                                                                      33



         1            MR. ARNZEN:    If it is your position that we do, we'll

         2   go out and do it.   It would be less work than doing this again,

         3   and we understand it.    Our current position, it is not in our

         4   possession, custody, or control, but you tell us, hey, you know

03:05    5   about it, go out and get all references to Forster and we'll do

         6   it.

         7            THE COURT:     Don't you think that is really what Bryan

         8   was talking about though?    It is a case where -- isn't there --

         9   there is a middle ground between if a prosecuting agency has a

03:05   10   case and they say, okay, this is all we have; now,

        11   theoretically it is possible that some of the other 90-plus US

        12   Attorney's Office opened a case, closed a case, we don't know

        13   if they had a case or never had a case, so we're not going to

        14   send out a request to every office to ask them if they have

03:06   15   something.

        16            I agree.    I don't think that you have to do that, but

        17   doesn't Bryan really stand for the proposition, all right,

        18   look, just -- just because it is not in your district, if it is

        19   someplace else and you have reason to believe it is someplace

03:06   20   else, then you have to go -- you have to go look.

        21            MR. ARNZEN:    It is our position that -- and Bryan says

        22   it depends on the extent --

        23            THE COURT:     Right.

        24            MR. ARNZEN:    -- of our knowledge and access to.          So

03:06   25   the extent of our access to what is in Cleveland and what is in
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.808 Page 34 of 43
                                                                                  34



         1   Minnesota depends largely -- mostly on what the agents and the

         2   law enforcement officers in Minnesota and in Cleveland do.          It

         3   is -- we have full -- the fullest extent of knowledge and

         4   access to what is here in San Diego.      It is much less with

03:06    5   respect to materials that reside elsewhere.

         6            THE COURT:    Here's -- if you want to brief it, I'll

         7   give you an opportunity to brief it.      If you don't want to

         8   brief it, then I'll say that you have an obligation -- or I am

         9   going to say you have to go -- you have to check with Minnesota

03:07   10   and you have to check with Cleveland for materials that relate

        11   to a cooperating witness which is Forster.

        12            And if you don't want to do that, then you have to

        13   file -- I'll give you an opportunity to file, but if you are

        14   not going to file, I'll tell you now you have to go check.

03:07   15   Because I don't think that it is the case that you can take the

        16   position that we think there may be something in Minnesota or

        17   Cleveland, and it is likely -- in fact, it is beyond that -- it

        18   is likely that there is something in those places, but we're

        19   not going to ask them.    Is that your final position?

03:07   20            MR. ARNZEN:     Yes, sir.

        21            THE COURT:    I don't -- if you want me to rely on what

        22   you've given me so far to convince me that you don't have to

        23   make inquiry, I am not persuaded.

        24            MR. ARNZEN:     Okay.

03:07   25            THE COURT:    And so will address that.      So you are
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.809 Page 35 of 43
                                                                                  35



         1   going to inquire with Cleveland and Minnesota.       So those are

         2   places where you know or have reason to believe that there is

         3   information that relates to Forster that haven't done yet.

         4               MR. ARNZEN:   That is the answer with respect to FBI

03:08    5   offices, Your Honor.      SEC falls into a different category.

         6   We've worked with different SEC teams during the course of our

         7   investigation.    Some members of those teams have gone off and

         8   done other investigations that may touch upon Forster, too, so

         9   the SEC has files involving Forster that we haven't requested

03:08   10   or gotten because we haven't been interested, frankly, enough

        11   to do it.    We have plenty for Forster.

        12               THE COURT:    Well, I think the defense is interested

        13   though.

        14               MR. ARNZEN:   Understood.

03:08   15               THE COURT:    All right.   So you have to get those as

        16   well.

        17               MR. ARNZEN:   Okay.

        18               THE COURT:    And then -- I think that addresses most of

        19   the issues.    I think we'll have to wait to see -- as we get

03:08   20   closer to trial, is it -- is it the government's view that

        21   during the trial Forster could be working in other cases as a

        22   cooperating witness and you wouldn't be required to disclose

        23   more particulars?

        24               MR. ARNZEN:   We would cut off his cooperation four to

03:09   25   six weeks before trial, Your Honor, so that we could give
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.810 Page 36 of 43
                                                                                  36



         1   defense summaries, like the ones that we provided in the

         2   supplemental briefing that they could use to cross-examine

         3   Forster.

         4              THE COURT:    At some point -- I mean, at some point,

03:09    5   you know, it is all going to have to get disclosed; right?          You

         6   know, to have Mr. Forster to testify, is it your thought that

         7   he would -- he would be able to testify but not -- not have to

         8   reveal whose he's working with or who he worked with most

         9   recently before the trial?

03:09   10              MR. ARNZEN:   It is.   And under Giglio and Jencks --

        11   actually Giglio, the defense is entitled to information, not

        12   necessarily the form of the information.      We can summarize

        13   information and give it to the defense.      It happens all the

        14   time such that the defense can cross-examine the witness.

03:09   15              THE COURT:    All right.   We'll take it a step at a

        16   time.   First we'll address the issue with respect to -- the

        17   government is going to undertake to look into Minnesota, to

        18   Cleveland, and to the extent that the SEC has files of which

        19   they are aware of with respect to Forster, they'll look into --

03:10   20   they'll obtain that information.

        21              MR. ARNZEN:   Your Honor, with respect to the SEC,

        22   we're aware of certain SEC investigations into Forster or

        23   companies that Forster had something to do with.        We can ask

        24   those teams -- it is a much different thing to ask the SEC with

03:10   25   their thousand of employees and all of its regional offices and
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.811 Page 37 of 43
                                                                                  37



         1   entire enforcement program to do a search of Forster as well.

         2             THE COURT:    I am not saying that you have to undertake

         3   searches, but what I am saying at this point is if you -- with

         4   respect to Minnesota and with respect to Cleveland, those

03:10    5   really aren't searches.    You know -- you have reason to believe

         6   that there is information there, and you may not have all of

         7   it.   Is that fair to say?

         8             MR. ARNZEN:    That is fair to say.

         9             THE COURT:    And so I think you have to then undertake

03:11   10   to say, all right, we need -- I know that there may be

        11   something there; I am going to request that it be provided to

        12   me.

        13             To the extent that you know the -- that the SEC has a

        14   case or had a case utilizing Mr. Forster and you don't have

03:11   15   that information and so you are not guessing -- you are not

        16   asking -- you know, you are not trying to canvass the entire

        17   SEC, but you know the SEC in this place has a case or had a

        18   case that deals with Mr. Forster, then I think you have an

        19   obligation to find those materials and produce them.

03:11   20             MR. ARNZEN:    Yes, sir.

        21             THE COURT:    All right.   Now, does that resolve most of

        22   the issues, putting aside to the extent of the government's

        23   disclosure of Mr. Forster prior -- what he is working on now

        24   and what he will have done prior to trial?

03:11   25             MR. GIBBONS:    I think it does, Your Honor.     I mean,
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.812 Page 38 of 43
                                                                                  38



         1   there are other examples that I think the government knows

         2   where these documents lie.     I am thinking about your order that

         3   the government is going to go there, too.       I don't think that

         4   it is just limited to Cleveland and Minnesota.

03:12    5            I think the SEC is part of this, but I trust the

         6   government.   And I think with that order that if they have --

         7   if they have -- if they know about it or have reason to know

         8   about it, they have to go get it.     I trust that they'll do it.

         9   And they've been very candid to date about what they know and

03:12   10   what they don't know.

        11            THE COURT:     All right.   Why don't we do this, we'll

        12   give the government some opportunity -- and if the government

        13   wants any additional inquiry at this point on the counsel

        14   issue, the government will set forth in a pleading what they

03:12   15   are requesting for me to do by, say -- by the 29th, and the

        16   defense could respond by the 6th.

        17            Then with respect to the discovery issues, I can -- I

        18   can have you come back, you know, in six, eight weeks, or I can

        19   just leave it to you to put on calendar -- and you have a

03:13   20   number of other dates.    If you want to put it on calendar --

        21   seems like you are working well -- working fairly well with

        22   each other.

        23            MR. GIBBONS:    Yeah, I think that is right.      I think

        24   the big bugaboo that we haven't really talked about, how and

03:13   25   when we're going to address Forster's ongoing cooperation.          The
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.813 Page 39 of 43
                                                                                  39



         1   government has briefed it.       There are four or five ongoing

         2   investigations.   Frankly, what it does is leave me a

         3   cross-examination that goes something like, you are working

         4   with the government in some unknown location with some unknown

03:13    5   people and unknown phone calls and unknown emails.        We don't

         6   know what was said, and I can't cross like that.

         7            THE COURT:     Right.    But at this point, I think --

         8   let's wait to see -- I understand that you are dissatisfied at

         9   this point with what the government's proposal is, but let's

03:13   10   let it play out a bit, and as we get closer to the trial, you

        11   know, I'll hear you again on the sufficiency of that.

        12            But at this point -- I mean, maybe his work is going

        13   to wrap up sooner than the government thinks.       It could be a

        14   whole host of things, so I don't want to get into what they

03:14   15   have to disclose now.    Shortly before the trial -- because

        16   maybe some things are going to change, and then we can take a

        17   harder look at the disclosure and, you know, whether or not it

        18   is sufficient or not -- sufficient or not.

        19            MR. GIBBONS:    Okay.     The only thing that I put out

03:14   20   there -- and again, we're dealing with August, I think, 20th or

        21   21st trial date, it could be, depending on what the Court

        22   orders in disclosures and what we get, I have to do some

        23   investigating of those fact patterns.      There could be 8 to 10

        24   fact patterns that as we stand here now I don't know about.

03:14   25            And I am not asking to move the trial date.        I am just
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.814 Page 40 of 43
                                                                                 40



         1   suggesting that you might have to hear from us on that in the

         2   future.

         3             THE COURT:    I understand.    We'll wait to see what the

         4   volume is and what is in it, and I always take a reasonable

03:14    5   approach, so we'll just wait to see what is there, and, you

         6   know, we'll have to wait to see the volume that you get.

         7             MR. GIBBONS:    Understood.

         8             THE COURT:    But I will certainly -- you know, no one

         9   is precluded from making any motions of any kind, and I'll give

03:15   10   them due consideration.

        11             MR. GIBBONS:    I appreciate it.

        12             THE COURT:    Anything else from the government or

        13   defense counsel?

        14             MR. ARNZEN:    To exclude time until the next hearing,

03:15   15   Your Honor.   I have that as the motions in limine hearing.

        16             THE COURT:    It probably is.   Although there are

        17   substantive motions -- is there a substantive motions date?

        18             MR. ARNZEN:    This was the substantive motions date,

        19   Your Honor.

03:15   20             THE COURT:    Anything else?    Do you intend -- is the

        21   next hearing date set for the motions in limine date?

        22             THE CLERK:    Yes.

        23             THE COURT:    And that date is?

        24             THE CLERK:    August 19th.

03:15   25             THE COURT:    So theoretically you wouldn't be back here
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.815 Page 41 of 43
                                                                                  41



         1   until August 19th.

         2            In light of -- Mr. Lipman.

         3            MR. LIPMAN:     Your Honor, I may be mistaken, but I

         4   thought sometime at the last hearing we basically said we'll

03:16    5   move the motion -- the substantive motion date.

         6            THE COURT:     If we did, I don't -- it doesn't seem like

         7   we did in the record.    I'll give you another -- I'll give you a

         8   substantive motion date between now and then if you want one.

         9            MR. LIPMAN:     Yes, absolutely.

03:16   10            THE COURT:     All right.    I can give you -- how about

        11   July 29th, at 2:00?    Does it work -- work for government

        12   counsel as well?

        13            MR. ARNZEN:     It does, Your Honor.

        14            THE COURT:     How about this, defense will file

03:16   15   substantive motions by July 1st.       The government will respond

        16   by the 15th.   The hearing is the 29th at 2:00.

        17            MR. GIBBONS:    Your Honor I don't have a problem with

        18   the briefing schedule.    I have a family wedding in

        19   California -- California on July 29th.       That week actually I am

03:17   20   out.

        21            THE COURT:     All right.

        22            MR. GIBBONS:    I could do it the 22nd.

        23            THE COURT:     How about the 5th?    Can you do it the 5th?

        24            MR. LIPMAN:     August 5th?

03:17   25            THE COURT:     August 5th.
   Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.816 Page 42 of 43
                                                                                 42



         1            MR. GIBBONS:    I will be in San Jose.     Yeah, I can come

         2   down.

         3            THE COURT:    We'll say then -- we'll say -- defense

         4   will file on the 8th of July.     The government will file by the

03:17    5   22nd of July, and the hearing is August 5th at 2:00.        Those

         6   dates work for everybody?

         7            MR. LIPMAN:    Yes, Your Honor.

         8            MR. GIBBONS:    Yes, Your Honor.

         9            THE COURT:    And do you agree that time should be

03:17   10   excluded between now and the 5th, counsel?

        11            MR. GIBBONS:    Yes, Your Honor.

        12            THE COURT:    Anything else?

        13            MR. LIPMAN:    Yes.    I am agreeing to excluding time.

        14            THE COURT:    All right.

03:17   15            MR. ARNZEN:    Nothing else from the government.

        16            THE COURT:    All right.    Thank you for your

        17   appearances.   Your arguments are helpful as always.

        18            MR. LIPMAN:    Thank you, Your Honor.

        19            MS. CEDILLOS:    Thank you, Judge.

        20       (Proceedings concluded at 3:17 p.m.)

        21                                  ---000---

        22

        23

        24

        25
Case 3:18-cr-03071-WQH Document 112 Filed 05/06/19 PageID.817 Page 43 of 43
                                                                              43



     1                         C-E-R-T-I-F-I-C-A-T-I-O-N

     2

     3             I hereby certify that I am a duly appointed, qualified

     4   and acting official Court Reporter for the United States

     5   District Court; that the foregoing is a true and correct

     6   transcript of the proceedings had in the aforementioned cause;

     7   that said transcript is a true and correct transcription of my

     8   stenographic notes; and that the format used herein complies

     9   with the rules and requirements of the United States Judicial

   10    Conference.

   11              DATED:   April 29, 2019, at San Diego, California.

   12
                                           /s/ Melinda S. Setterman
   13                                      _________________________________
                                           Melinda S. Setterman,
   14                                      Registered Professional Reporter
                                           Certified Realtime Reporter
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
